Appeal from an order of the Broome County Court which denied without a hearing the appellant’s application for a writ of error coram nobis. In 1947 the appellant plead guilty to various counts of two indictments charging him with arson, burglary and grand larceny and he is presently imprisoned under the sentences then imposed. He has presented several previous applications for writs of error coram nobis to the County Court, the dismissal of two of which applications were affirmed by this court (286 App. Div. 1130; 5 A D 2d 719). The appellant presently contends that he was insane at the time of his arraignment, plea and sentencing in 1947 but he has presented no evidence to indicate that such was the case and without some such evidence he is not entitled to a hearing on this question (People V. Smyth, 3 N Y 2d 184). The other points raised by the appellant, some of which have been raised on previous applications, that he could not hear the court’s sentence, that Ms confession was involuntary, that he should have been given a psychiatric examination prior to his sentencing and that he was not advised of his right to a jury trial arc equally without merit and the court below properly denied the application without a hearing. Order unanimously affirmed, without costs.